Citation Nr: 1132857	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  07-19 756	)	DATE
	)
MERGED APPEAL	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously-denied claim for entitlement to service connection for bilateral hearing loss.

2.  Entitlement to VA pension benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from March 1943 to March 1946.

These matters come before the Board of Veterans' Appeals (Board) from RO decisions of February 2006, March 2006, and June 2006.  The appeals have been merged under the docket number reflected above for purposes of administrative economy and efficiency.

The Veteran requested the opportunity to present sworn hearing testimony before a Veterans Law Judge in June 2007.  In a March 2011 telephone call, he indicated that his health was too poor to allow him to make the trip from Dayton to Cleveland for a hearing.  In a subsequent written statement, his representative requested on his behalf that the hearing request be withdrawn.  Then, without explanation, another report of a telephone call in June 2011 reflects that the RO called the Veteran to discuss whether he could have a hearing in July 2011.  According to the report, the Veteran assented to this plan, and the author of the note stated that the scheduled date and time would be confirmed via e-mail.  The Veteran did not appear for the hearing and no further explanation is provided in the claims file.  While the chain of events is somewhat confusing, the Board holds that either the Veteran's March 2011 withdrawal of his hearing request remains valid, or we must consider a renewed request for a hearing to have been withdrawn by his failure to appear for the hearing.  38 C.F.R. § 20.704(d).  His appeal will thus be adjudicated without further delay based upon all the evidence presently of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to VA pension benefits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's application to reopen a finally-denied claim for entitlement to service connection for bilateral hearing loss was most recently denied in a July 2004 Board decision.  

2.  Since 2004, the Veteran has not submitted new evidence which relates to an unestablished fact necessary to substantiate the claim or raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The July 2004 Board decision is final.  New and material evidence has not been submitted to reopen the claim of service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran was provided with this information in letters issued in July 2005, March 2006, and July 2009.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the Veteran with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  The Veteran was provided with a letter containing this information pertaining to his previously-denied claim for entitlement to service connection for bilateral hearing loss in July 2005.

Unfortunately, the Veteran's service records are presumed to have been destroyed by fire at the National Personnel Records Center in St. Louis, Missouri in 1973.  Over the years that the Veteran has prosecuted this claim, multiple unsuccessful requests for his service records, both personnel and medical treatment records, have been made, to include attempts to obtain Surgeon General Office records and reconstructed records.  Most recently, in July 2010, the Veteran was sent a letter requesting further information such as the exact, complete unit, including the company, battalion, and regiment, to which he was assigned at the time of the injuries he reports, so that further attempts could be undertaken.  He did not respond to this letter, however.  In August 2010, the RO rendered a formal finding on the unavailability of the Veteran's service treatment records, in which the multiple efforts to obtain the records were detailed.  Upon review, the Board is unable to identify any further actions which could be taken, especially without the assistance of the Veteran himself.

VA medical records have been obtained and reviewed in support of the Veteran's claim.  The Veteran and his representative have presented written statements in support of his claim.  All relevant records and contentions have been carefully reviewed.  The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matter decided herein.

Analysis

Pursuant to 38 U.S.C.A. § 5108, the VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  New and material evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal, regardless of the RO's action in the matter.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Second, if VA determines that the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not new and material, the inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the credibility of the newly presented evidence is presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to consider all of the evidence received since the last disallowance.  Hickson v. West, 12 Vet. App. 247, 251 (1999).

In a recent case, the Court found that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection for bilateral hearing loss was initially denied in January 1984.  In the decision, the RO essentially denied the claim on the basis that no nexus between service and his hearing loss had been established.  The veteran appealed this decision to the Board.  Upon Board review, in May 1986, the Board found that the Veteran's defective hearing had been initially documented many years after service and was unrelated to any incident in service.  

The Veteran attempted to reopen this claim in 2002, when the RO found that no new and material evidence had been submitted to support reopening the claim.  He again appealed this decision to the Board.  In a July 2004 decision, which declined to reopen the claim, the Board found that no new evidence which was so significant that it must be considered to fairly decide the merits of the claim had been submitted.  The Board's decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

The Veteran tried again in September 2005, essentially making the same assertions he had previously.  The RO again determined that he had not provided sufficient evidence to support reopening the claim.  The Veteran again perfected an appeal to the Board.

As required by Barnett, the Board must perform its own independent review of the evidence to determine whether the Veteran has submitted new and material evidence sufficient to support reopening the previously-denied claim.  

Initially, we note that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  In this case, as mentioned above, the bulk of the veteran's service medical records are missing.  The Board's analysis has been undertaken with this heightened duty in mind.  In this case, review of the initial Board decision, wherein the Veteran's claim was considered on the merits, reflects discussion and application of this principle, as the loss of the Veteran's service treatment records was acknowledged and the impact of such loss upon the Veteran's case was discussed.  Similar discussion and analysis occurred in the Board's 2004 review of the Veteran's application to reopen the previously-denied claim.  In particular, we accept the Veteran's statement as to his exposure to acoustic trauma in service, as his report is consistent with the circumstances of his service as reflected in the available service personnel records.

Evidence submitted in support of the Veteran's current application to reopen his claim for service connection for bilateral hearing loss consists of VA medical records and his own written statements.  The VA medical records confirm that he continues to have diminished hearing acuity.  However, they reflect recent treatment only and do not pertain to the etiology or the initial date of onset of the disability.  As such they do not address the reason for the prior denials of the case and cannot be viewed as new and material evidence within the meaning of the law and regulations governing this analysis.

The veteran's contentions likewise cannot serve to reopen the previously-denied claim.  To the extent that his newly-submitted contentions are not duplicative or cumulative of his previously-considered contentions, they reflect the Veteran's own opinion that his hearing loss began during service.  The Court has specifically held that lay assertions of medical causation cannot suffice to reopen a previously-denied claim.  Marciniak v. Brown, 10 Vet. App. 198 (1997).  Since the veteran is not a medical expert, he is not competent to identify the cause of his hearing loss, or to express an authoritative opinion regarding his current medical condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Although the Veteran's report of exposure to acoustic trauma during service is accepted, he is not competent to medically link that in-service noise exposure to the hearing loss which was initially shown many years after service.  Thus, the Veteran's assertions do not constitute new and material evidence sufficient to reopen his claim for entitlement to service connection for hearing loss.

No new evidence has been presented which tends to address the reasons that the Veteran's claim for service connection was previously denied.  Specifically, the record still contains no competent evidence tending to show that the Veteran's currently-shown bilateral hearing loss was incurred or aggravated in service or is in any way causally or etiologically related to his service.  Accordingly, the Board must hold that new and material evidence has not been presented to reopen the previously-denied claim for entitlement to service connection for bilateral hearing loss. 


ORDER

New and material evidence not having been submitted, the previously-denied claim for entitlement to service connection for bilateral hearing loss is not reopened.





REMAND

The Veteran's claim for VA pension benefits was denied on the basis that his income exceeds the defined income ceiling for the payment of VA pension benefits.  His income consists almost entirely of Social Security benefit payments, the amount of which was independently verified by the VA.  He has been disabled for many years and has not worked since 1975.  

In his written statements expressing disagreement with the denial of VA pension benefits, the Veteran challenges the VA's calculation as to his income.  He also indicates that he and his wife have so many medical expenses related to their poor health, that they have nearly nothing remaining to live on.  He has not provided information regarding his income or medical expenses since he filed the claim in 2005, however.  We note that the RO has requested such information upon multiple occasions.  We also note that the Veteran recently withdrew his request for a hearing on appeal pertaining to this matter on account of being unable to make the drive from the Dayton area to Cleveland on account of his poor health.  This would seem to indicate a worsening of his health, with possibly a concomitant increase in his medical expenses.  

As medical expenses are used to reduce total income for purposes of calculating income for VA pension purposes, the Veteran should be provided with the appropriate forms to verify his medical expenses and those of his wife for the time period that this appeal has been active.  If he provides additional information about their medical expenses, the VA should recalculate his income for the years between 2005 and the present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The appellant should be provided the opportunity to submit up-to-date Financial Status Reports, reflecting his income and all medical expenses incurred by himself and his wife from 2005 until the present.

2.  If the Veteran provides new information pertaining to his income and/or expenses, the RO should recalculate his income for VA pension purposes from 2005 until the present and then again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right and is encouraged to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


